DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 16/877,134 (hereafter “the ‘134 Application”), which is a reissue application of U.S. Patent 10,448,413 (hereafter “the ‘413 Patent”).

The ‘413 Patent originally issued on October 15, 2019, with the inventor of Li et al. having original claims 1-8.  Here, the ‘413 Patent was filed as U.S. Application 16/263,793 (hereafter “the original ‘793 Application”) on January 31, 2019. Here, the original ‘793 Application was filed as a continuation of U.S. Application 16/031,317, filed on July 10, 2018, which is a continuation of U.S. Application 14/916,399, filed as application PCT KR2014/002289 on March 18, 2014, now U.S. Patent 10,257,841.  Further, foreign priority is claimed to three applications, being Chinese Application 2013 1 0394991, dated September 3, 2013, Chinese Application 2013 1 0424907, dated September 17, 2013, and Chinese Application 2013 1 0515958, dated October 28, 2013.

As noted above, the ‘413 Patent originally issued with patented claims 1-8.  A preliminary amendment was filed on May 18, 2020, which amends claims 1, 2, 5, and 6.  Thus, with the instant preliminary amendment dated May 18, 2020, claims 1-8 are currently pending, with claims 1 and 5 being independent.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,448,413 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 2013/123961, with the inventor of Lahetkangas et al., being published on August 29, 2013 (hereafter “Lahetkangas”).

Regarding claim 1, Lahetkangas discloses a method for communication by a user equipment (UE) in a wireless communication system [user equipment 102, seen in Figs. 1 and 4; also see Abstract], comprising:
receiving, from a base station [base station 101, seen in Figs. 1 and 4; also see page 8, lines 6-11, wherein “The base station may be a NodeB, eNB, home NodeB, or HeNB, or any other kind of access point or also a multihop node or relay.”], downlink control information (DCI) including information on a modulation and coding scheme (MCS) [see page 5, lines 1-20; also see page 13, lines 1-25, wherein “The idea of the herein described method is to define a new procedure which allows to use 256QAM in good channel conditions using the existing DCI formats. For this purpose, additional new MCS and CQI index tables with extension to 256QAM (Q.sub.m=8) may be generated. The new tables have the same size as the usual ones. Decision whether original index table or the table with 256QAM extension is used is either determined by the base station (or eNB) and the switching is indicated to the UE with a signalling message or decided in implicit way.”; also see page 14, lines 22-page 15, line 4; also see page 18, lines 1-12, wherein “The message flow according to this embodiment can then be like this: 1) From the eNB 
receiving, from the base station, downlink data [see Abstract, wherein “The method comprises selecting, by the base station (101), the first modulation and coding scheme table or the second modulation and coding scheme table, and controlling, by the base station (101), the modulation and coding scheme for the transmission between the base station (101) and the user equipment (102) based on the selected modulation and coding scheme table.”; also see page 2, line 20-page 3, line 2; also see page 6, lines 14-31, wherein “The base station and the UE may use the MCS table having the lower maximum modulation order at the start of each communication. This may provide the advantage that each communication starts with the same table and afterwards the base station may decide whether to change the MCS table or not.”]; and
processing the received downlink data based on the information on the MCS and an MCS table among a plurality of MCS tables [see page 2, line 20-page 3, line 26; also see page 6, lines 14-31, wherein “The base station and the UE may use the MCS table having the lower maximum modulation order at the start of each communication. This may provide the advantage that each communication starts with the same table and afterwards the base station may decide whether to change the MCS table or not. The change may then be performed based on the actual channel conditions if the UE can support the MCS table supporting the higher order modulation.”; also see page 18, lines 1-12, wherein “The message flow according to this embodiment can then be like this: …2) From UE to eNB: confirmation (and implicitly message), the eNB can now use the complete index area of the new MCS table, the eNB knows that the UE will use new CQI table (initially only the common index area). [0092] 3) From eNB to UE: confirmation, the UE can now use the full index area of the new CQI table.”],

wherein the plurality of MCS tables comprise a first MCS table which supports 256 QAM and a second MCS table which does not support 256 QAM [see page 2, line 20-page 3, line 26, wherein “The first table may support for instance up to 64QAM (quadrature amplitude modulation) and the second table may support for instance up to 256QAM, or any other higher order modulation extension.”; also see page 11, lines 24-page 12, line 7, wherein “The modulation and coding scheme is selectable based on a first modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a first maximum modulation order or based on a second modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a second maximum modulation order. In one embodiment, the second maximum modulation order is higher (for instance up to 256QAM) than the first maximum modulation order (for instance up to 64QAM).”], and


Regarding claim 2, Lahetkangas discloses the method discussed above in claim 1, and further teaches wherein MCS items in the first MCS table except at least one MCS item of 256 QAM are in the second MCS table, and wherein at least one MCS item, each having a predetermined MCS index, an MCS item of 64 QAM with a highest coding rate, and an MCS item having overlapping spectral efficiency with another MCS item in the second MCS table are not in the first MCS table [see page 2, line 20-page 3, line 26, wherein “The first table may support for instance up to 64QAM (quadrature amplitude modulation) and the second table may support for instance up to 256QAM, or any other higher order modulation extension.”; also see 

Regarding claim 3, Lahetkangas discloses the method discussed above in claim 1, and further comprising:
detecting a format of the DCI which is at least one of a first DCI format and a second DCI format [see page 14, lines 11-36, wherein “One option is that the original table 7.1.7-1 and table with 256QAM extension are switched by eNB with an RRC-message (alternatively also MAC/or control signalling messages could be considered).… The UE may be responsible of switching the MCS index table according to the RRC message and sending an acknowledgement to eNB about the received RRC message (the acknowledgement may not be essential, it may help however to avoid backward compatibility issues as a UE not supporting the switching will not acknowledge the command).”]; 
processing the MCS based on the first MCS table, if the detected DCI format is the first DCI format; and processing the MCS based on the second MCS table, if the detected DCI format is the second DCI format [see page 14, lines 11-36, wherein “Since it takes about 100-200 ms for a RRC message to take effect in the UE (processing delays of higher layers haven't been standardized and depend on how often they have to be retransmitted in case of detection errors) 
wherein the first DCI format has more bits than the second DCI format [see Table 1 on page 16, and page 15, line 1-page 17, line 23, wherein “An example of the MCS index and modulation table with 256QAM extension is shown in Table 1. The MCS indexes 12 to 31 refer to the continuous common MCS index area. The MCS indexes 0, 5 and 10 refer to a sub-sampled low modulation common MCS index area and the MCS indexes 1 to 4, 6 to 9 and 1 refer to the 256QAM extension.”; also see page 13, lines 1-11].

Regarding claim 4, Lahetkangas discloses the method discussed above in claim 1, and further teaches wherein the information on the MCS has 5-bits [see page 13, lines 1-25, wherein “One straightforward solution would be to define new DCI format for 256QAM (and use more than 5 bits for the modulation and coding scheme field in the DCI). This is no desirable solution…The idea of the herein described method is to define a new procedure which allows to use 256QAM in good channel conditions using the existing DCI formats.”].
claim 5, Lahetkangas discloses a user equipment (UE) [user equipment (UE) 102, seen in Figs. 1 and 4; also see page 20, lines 11-27] comprising:
a transceiver [transceiver 405, seen in Fig. 4; also see page 20, lines 11-21, wherein “The receiver and the transmitting unit may be implemented as one single unit, for example as a transceiver 405.”]; and
a controller coupled to the transceiver [control unit 406, seen in Fig. 4; also see page 20, lines 11-27, wherein “The user equipment may further comprise a control unit 406 for controlling and configuring the transmission based on information received from the base station being indicative for a selected MCS table.”], wherein the controller is configured to:
receive, from a base station [base station 101, seen in Figs. 1 and 4; also see page 8, lines 6-11, wherein “The base station may be a NodeB, eNB, home NodeB, or HeNB, or any other kind of access point or also a multihop node or relay.”], downlink control information (DCI) including information on a modulation and coding scheme (MCS) [see page 5, lines 1-20; also see page 13, lines 1-25, wherein “The idea of the herein described method is to define a new procedure which allows to use 256QAM in good channel conditions using the existing DCI formats. For this purpose, additional new MCS and CQI index tables with extension to 256QAM (Q.sub.m=8) may be generated. The new tables have the same size as the usual ones. Decision whether original index table or the table with 256QAM extension is used is either determined by the base station (or eNB) and the switching is indicated to the UE with a signalling message or decided in implicit way.”; also see page 14, lines 22-page 15, line 4; also see page 18, lines 1-12, wherein “The message flow according to this embodiment can then be like this: 1) From the eNB 
receive, from the base station, downlink data [see Abstract, wherein “The method comprises selecting, by the base station (101), the first modulation and coding scheme table or the second modulation and coding scheme table, and controlling, by the base station (101), the modulation and coding scheme for the transmission between the base station (101) and the user equipment (102) based on the selected modulation and coding scheme table.”; also see page 2, line 20-page 3, line 2; also see page 6, lines 14-31, wherein “The base station and the UE may use the MCS table having the lower maximum modulation order at the start of each communication. This may provide the advantage that each communication starts with the same table and afterwards the base station may decide whether to change the MCS table or not.”], and 
process the received downlink data based on the information on the MCS and an MCS table among a plurality of MCS tables [see page 2, line 20-page 3, line 26; also see page 6, lines 14-31, wherein “The base station and the UE may use the MCS table having the lower maximum modulation order at the start of each communication. This may provide the advantage that each communication starts with the same table and afterwards the base station may decide whether to change the MCS table or not. The change may then be performed based on the actual channel conditions if the UE can support the MCS table supporting the higher order modulation.”; also see page 18, lines 1-12, wherein “The message flow according to this embodiment can then be like this: …2) From UE to eNB: confirmation (and implicitly message), the eNB can now use the complete index area of the new MCS table, the eNB knows that the UE will use new CQI table (initially 
wherein each of the plurality of MCS tables indicates modulation orders and code rates [see page 2, line 20-page 3, line 26, wherein “The first table may support for instance up to 64QAM (quadrature amplitude modulation) and the second table may support for instance up to 256QAM, or any other higher order modulation extension.”; also see page 11, lines 24-page 12, line 7, wherein “The modulation and coding scheme is selectable based on a first modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a first maximum modulation order or based on a second modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a second maximum modulation order. In one embodiment, the second maximum modulation order is higher (for instance up to 256QAM) than the first maximum modulation order (for instance up to 64QAM).”],
wherein the plurality of MCS tables comprise a first MCS table which supports 256 QAM and a second MCS table which does not support 256 QAM [see page 2, line 20-page 3, line 26, wherein “The first table may support for instance up to 64QAM (quadrature amplitude modulation) and the second table may support for instance up to 256QAM, or any other higher order modulation extension.”; also see page 11, lines 24-page 12, line 7, wherein “The modulation and coding scheme is selectable based on a first modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a first maximum modulation order or based on a second modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a second maximum modulation order. In one embodiment, the second maximum modulation order is 
wherein a number of MCS indexes in the first MCS table is equal to a number of MCS indexes in the second MCS table [see page 11, lines 24-32, wherein “The modulation and coding scheme is selectable based on a first modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a first maximum modulation order or based on a second modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a second maximum modulation order. In one embodiment, the second maximum modulation order is higher (for instance up to 256QAM) than the first maximum modulation order (for instance up to 64QAM).”; also see col. 13, lines 27-37, wherein “In one embodiment, there is a common index area common for both the original table and the table with 256QAM extension where MCS/CQI index, modulation order and TBS index are identical and are also in identical positions in both tables. ….  In one embodiment, the MCS/CQI index table with 256QAM extension is formed so that room for the TB (transport block) sizes related to 256QAM is taken from originally low TB sizes.”].

Regarding claim 6, Lahetkangas discloses the UE discussed above in claim 5, and further teaches wherein MCS items in the first MCS table except at least one MCS item of 256 QAM are in the second MCS table, and
wherein at least one MCS item, each having a predetermined MCS index, an MCS item of 64 QAM with a highest coding rate, and an MCS item having overlapping spectral efficiency with another MCS item in the second MCS table are not in the first MCS table [see page 2, line 

Regarding claim 7, Lahetkangas discloses the UE discussed above in claim 5, and further teaches wherein the controller is further configured to: 
detect a format of the DCI which is at least one of a first DCI format and a second DCI format [see page 14, lines 11-36, wherein “One option is that the original table 7.1.7-1 and table with 256QAM extension are switched by eNB with an RRC-message (alternatively also MAC/or control signalling messages could be considered).… The UE may be responsible of switching the MCS index table according to the RRC message and sending an acknowledgement to eNB about the received RRC message (the acknowledgement may not be essential, it may help however to avoid backward compatibility issues as a UE not supporting the switching will not acknowledge the command).”], 
process the MCS based on the first MCS table, if the detected DCI format is the first DCI format, and process the MCS based on the second MCS table, if the detected DCI format is the 
wherein the first DCI format has more bits than the second DCI format [see Table 1 on page 16, and page 15, line 1-page 17, line 23, wherein “An example of the MCS index and modulation table with 256QAM extension is shown in Table 1. The MCS indexes 12 to 31 refer to the continuous common MCS index area. The MCS indexes 0, 5 and 10 refer to a sub-sampled low modulation common MCS index area and the MCS indexes 1 to 4, 6 to 9 and 1 refer to the 256QAM extension.”; also see page 13, lines 1-11].

Regarding claim 8, Lahetkangas discloses the UE discussed above in claim 5, and further teaches wherein the information on the MCS has 5-bits [see page 13, lines 1-25, wherein “One straightforward solution would be to define new DCI format for 256QAM (and use more than 5 


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892):
Miyata et al. (U.S. Patent Application Publication 2013/0308723) discloses a communication system that switches between various levels of coding and modulation schemes in a MCS based on a determination that a communication is sustainable or not;
	Abe et al. (U.S. Pat. App. Pub. 2014/0045497) discloses a communication system between user equipment and a base station that allows for rate matching to correctly modulate a signal; and
Davydov et al. (U.S. Pat. 9,467,269) discloses a method and system for selecting a modulation and coding scheme, which includes a primary table and a secondary table that includes an entry corresponding to a 256-QAM scheme.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph R. Pokrzywa whose telephone number is (571)272-7410.  The examiner can normally be reached on Monday-Friday 9am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/M.F/Supervisory Patent Examiner, Art Unit 3992